Title: To James Madison from Maurice Lisle, 12 October 1807
From: Lisle, Maurice
To: Madison, James



Sir,
Tortola October 12th. 1807.

I did myself the pleasure of Writing to you on the 4th. of June last acknowledging the Receipt of the Commission the President had been pleased to honor me with, and your Letter accompanying the same.
Since, few American Vessels have been sent into this Port, and I have been fortunate in obtaining the discharge of all the American Seamen impressed in the Island.
The reasons assigned by the Judge of the Vice Admiralty for awarding that the Claimants pay the Captors Expences, in the Case of the Brig Betsey Sanderson of Philadelphia, sent in about two Months since, appeared to me extraordinary, viz, because the Invoices were endorsed by the Spanish Consul in conformity with a late Order of that Government, and he observed that he should in all similar cases do the same, which was holding out the greatest encouragement for the Captors to send in all American Vessels bound to any of the Spanish Settlements; in fact, I have never known an Instance here of Costs or damages being ordered to be paid by the Captors in the most flagrant breaches of Neutrality, and it makes little difference to the Claimants whether Property be acquitted or condemned, for the Captors always appeal in hopes of obtaining a Sum of Money as a Compromise which the Danish Merchants have been in the habit of complying with.
For some days we have been in a State of confusion here, occasioned by the very unjustifiable conduct of the Commanders of His Majesty’s Ships on this Station; merely from the report of a Master of a Vessel from Liverpool that Copenhagen was taken on the 17th. of August by the Armament in the Baltic, they have Captured and detained all American and Danish Vessels bound to or from the Islands of St. Croix and St. Thomas and have also cut out of the West End Harbour of St. Croix about fifteen Sail of American and Danish Vessels.  All communication with those Islands is at an end and Flags have not received that respect and protection shewn them by the most uncivilized Cruizers.  They are still without any Orders from England, and in my Opinion they will not receive any; if the Government had intended to take possession of the Danish Settlements in the West Indies, an express would have been sent out long since, but the Captors are anxiously looking out for Instructions to countenance their proceedings.
I am happy to find by the late Papers that the Treaty has been returned altered agreeably to the wishes of the President, and that the Aggression of Admiral Berkley does not receive the least countenance from the Ministry.  I hope that the colonial Trade will be so regulated respecting circuitous Voyages as to give the Cruizers and Court no opening for detaining and condemning the Property of the Citizens of the United States of America.  No additional Naval or other Military Force has arrived or is expected in the West Indies, that I have heard of  I have the Honor to be, with great respect, Sir, Your most obedt. Servt.

Maur. Lisle

